Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/06/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“an image forming apparatus” in claim 8.
“an operation device” in claim 8.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 8: “an image forming apparatus” corresponds to “Image Forming Apparatus 100”.  ‘FIG. 1 is a schematic diagram illustrating an example of the general arrangement of an image forming apparatus. As illustrated in FIG. 1, the image forming apparatus 100 is, for example, an MFP (Multifunction Peripheral) or the like. Therefore, for example, the image forming apparatus 100 has image processing functions such as a copy function, a scanner function, a facsimile function, 15 and a printer function. Note that the image forming apparatus 100 may further have other functions (for example, an error display function, etc.). In the present example, the image forming apparatus 100 is configured to have the operation device 110. In addition, the image forming apparatus 100 is configured to have a configuration other than the operation device 110 (hereinafter referred to as the "main device 120"). 20 The user inputs various operations for the image forming apparatus 100 to the operation device 110. Furthermore, by use (See Applicant’s Drawing, Fig. 1, Image Forming Apparatus 100 and Applicant’s Specification, Page 5).

(b)       Claim 8: “an operation device” corresponds to “Operation Device 110”. ‘FIG. 2 is a block diagram illustrating an example of the hardware configuration of the operation device and the main device. The operation device 110 includes a central processing unit (CPU/hereinafter referred to as the "CPU 211"), a read only memory (ROM/hereinafter referred to as the "ROM 212"), a random access memory (RAM/hereinafter referred to as the "RAM 213"), a flash memory 214, a control panel 215, a connection interface (hereinafter referred to as the "connection I/F 216"), and a communication interface (hereinafter referred to as the "communication I/F 217"). Furthermore, as illustrated in FIG. 2, these hardware resources are mutually connected by a bus 218.  (See Applicant’s Drawing, Fig. 2, Operation Device 110 and Applicant’s Specification, Pages 5-6).

10.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirokawa et. al. (US PG. Pub. 2018/0068345 A1).

	Referring to Claim 1, Hirokawa teaches an information processing apparatus (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus) comprising:
a memory (See Hirokawa, Fig. 4, storage control unit 152) that stores control information to be utilized for displaying a setting screen on which entry of a setting value for an application added to the information processing apparatus is received (See Hirokawa, Sect. [0083] lines 5-10, The storage control unit 152 stores applications, and reads out information of application corresponding to a screen display request from the storage unit such as the ROM 22, the RAM 23 and/or the flash memory 24. The switching unit 153 performs a switching of screens on the operation panel 27 based on an operation by a user on the operation panel 27.  The transmission unit 154 transmits a specific operation execution request to each one of applications of the main unit 10 such as the copy application 111, and the scanner application 112 of the main unit 10.); and
circuitry (See Hirokawa, Fig. 3, Application Layer 201) configured to receive a user operation related to execution of the application on the setting screen and perform processing for installing the application (See Hirokawa, Fig. 3, Sect. [0077] lines 1-11, the application layer 201 stores one or more applications that receive a user operation via a user interface (UI).  Specifically, the application layer 201 stores, for example, a home application 130, a first copy reception application 131, a second copy reception application 132, a scanner reception application 133, a printer reception application 134, a facsimile reception application 135, a function providing application 136, and a vendor application 137.  The function providing application 136 is an example of image processing program, which is also referred to as an information processing program.).

	Referring to Claim 2, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the circuitry displays a graphical image for receiving the user operation related to execution of the application on the setting screen (See Hirokawa, Fig. 7, Sect. [0088], When the scan setting operation is to be performed, a user operates the scan setting button 161 displayed on the main screen (FIG. 7).  When the user operates the scan setting button 161 displayed on the main screen, the 
operation panel 27 transmits a signal indicating that the scan setting button 
161 is operated to the vendor application 137 (step S4).  When the vendor 
application 137 receives the signal indicating that the scan setting button 161 
is operated, at step S5, the vendor application 137 makes a call of a scan 
setting application programming interface (API) to the function providing 
application 136.  At step S6, the setting processing unit 155 of the function 
providing application 136 generates a setting screen used for the scan setting 
operation.  The display control unit 156 of the function providing application 
136 displays the generated setting screen on the operation panel 27 at step S7.).

	Referring to Claim 3, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the user operation is an operation for executing the application (See Hirokawa, Fig. 7, Scan Execution Button 162, Sect. [0093], When the user operates the scan execution button 162 (start button), a signal indicating that the scan execution button 162 is operated is transmitted from the operation panel 27 to the vendor application 137 (step S14).  When the vendor application 137 receives the signal indicating that the scan execution button 162 is operated, at step S15, the vendor application 137 makes a call of a scan execution API to the function providing application 136.).

Referring to Claim 4, Hirokawa teaches the information processing apparatus of claim 3 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein, in a case where the operation for executing the application is received, the circuitry executes the application while maintaining the setting screen being displayed (See Hirokawa, Sect. [0078], The home application 130 displays a home screen (e.g., initial screen) that arranges icons used for designating specific operations.  When a user operates a specific icon, a specific application is designated and activated.).

	Referring to Claim 5, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the user operation is an operation for cancelling execution of the application (See Hirokawa, System “Disable” Function, Fig. 21, Sect. [0123], when the setting of the color setting item by the user-initiating setting operation user is set to "disable," the display control unit 156 of the function providing application 136 displays the designated color setting item with semitransparent as illustrated in FIG. 21 indicated by slashed lines for disabling exection.).

	Referring to Claim 6, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the circuitry stores information related to execution of the application in addition to information related to the setting value of the application (See Hirokawa, Sect. [0109], When the transmission unit 154 of the function providing application 136 receives the job ID, at step S50, the transmission unit 154 reports the job ID to the vendor application 137 as a scan result.  The vendor application 137 stores the reported job ID in the storage unit such as the flash memory 24 
and/or the RAM 23.  After storing the job ID, at step S51, the vendor application 137 performs a display control of the main screen illustrated in FIG. 12 on the operation panel 27.  As above described, when the scan setting and execution button 170 displayed on the main screen of the vendor application 137 is operated, the display control unit 156 of the function providing application 136 displays the top screen illustrated in FIG. 13, and performs the above described scan setting operation or the scan execution operation.).

	Referring to Claim 7, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein a degree of progress of processing by the application is displayed on the setting screen (See Hirokawa, Fig. 1, Status Check, Sect. [0061], The operation panel 27 receives various types of input from a user's operation, and also displays various types of information such as information corresponding to the received input type, information indicating an operation status of the MFP 1, information indicating a setting status.).

	Referring to Claim 8, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the information processing apparatus (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus) includes:
an image forming apparatus (See Hirokawa, Fig. 1, main unit 10) configured to form an image (See Hirokawa, Sect. [0047] lines 6-9, main unit 10, and an operation unit 20.  The main unit 10 includes various types of image forming functions such as a copy function, a scanner function, a facsimile function, and a printer function);
an operation device (See Hirokawa, Fig. 1, Operation Unit 20) configured to receive the user operation (See Hirokawa, Sect. [0047] lines 9-10, operation unit 20 receives various input by a user's operation.).

	Referring to Claim 9, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 9 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 10, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 10 is rejected for the same reasons discussed in the rejection of claim 2.

	Referring to Claim 11, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 11 is rejected for the same reasons discussed in the rejection of claim 3.

Referring to Claim 12, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 9 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 13, arguments analogous to claim 5 are applicable herein.   Thus, the method of claim 13 is rejected for the same reasons discussed in the rejection of claim 5.

	Referring to Claim 14, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 15, arguments analogous to claim 7 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons discussed in the rejection of claim 7.

	Referring to Claim 16, arguments analogous to claim 1 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.

	Referring to Claim 17, arguments analogous to claim 2 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.

Referring to Claim 18, arguments analogous to claim 4 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.

	Referring to Claim 19, arguments analogous to claim 6 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.

	Referring to Claim 20, arguments analogous to claim 7 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.
Cited Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawamura et al. (US PG. PUB. 2014/0351817 A1) discloses an information processing apparatus has one or more programs to execute a workflow and receives an execution request for the workflow.  The information processing apparatus includes a workflow storage unit to store therein one or more workflow definitions each defining a workflow including an execution sequence of one or more processes each executed by any of the one or more programs; a selecting unit to receive a selection of a workflow to be executed based on the workflow definitions stored in the workflow storage unit; an editing unit to edit the selected workflow to be executed in response to a user operation to edit the selected workflow; and a workflow controller to execute, 
in response to reception of an execution request for the edited workflow to be 
executed, the edited workflow by any of the one or more programs corresponding 
to a process included in the edited workflow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677